Case 1:19-mj-00652-RHW Document1 Filed 10/01/19 Page 1 of 4

AO 91 (Rev. 11/11) Criminal Complaint

 

 

 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT | "FED
for the
Southern District of Mississippi OCT - 1 2019
United States of America ) ay ARTHUR JOHNSTON i
v. ) ; ee
: C2 -Z2HtW
Joshua Collins and ) Case No. [- (4 ~ G
Xzavier Wilson
)
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of September 30, 2019 in the county of Harrison in the
Southern District of _MS Southern Division _ , the defendant(s) violated:

 

Code Section Offense Description
21 U.S.C. § 841(a)(1) Possession with Intent to Distribute Controlled Substances.
and (b)(1)(C)
18 U.S.C. § 924(c)(1)(A) Possession of a Firearm in Furtherance of a Drug Trafficking Crime.

This criminal complaint is based on these facts:

See affidavit attached hereto and incorporated herein

@ Continued on the attached sheet.

LD LonrS>—

Complainant ’s signature

Wade Bryant, Task Force Officer

 

 

Printed name and title

Sworn to before me and signed in my presence.
Date: OCT, I; Jol } WA

 

Judge 's signature

City and state: Gulfport, MS Robert H. Walker, U.S. Magistrate Judge

 

Printed name and title
Case 1:19-mj-00652-RHW Document1 Filed 10/01/19 Page 2 of 4

Affidavit for Criminal Complaint

I, Wade Bryant, being duly sworn and deposed, state the following:

I am an Investigator employed by the Harrison County Sheriff’s Office Narcotics Division,
assigned as a Task Force Officer to the Department of Justice, Bureau of Alcohol, Tobacco, Firearms and
Explosives in the Gulfport, Mississippi Field Office. I have been a Deputy Sheriff with the Harrison
County Sheriff's Office, Gulfport, Mississippi, since 2011. During my career I have investigated
violations of federal and state laws to include firearms and illegal substances. Based upon personal
knowledge and information I have received from other law enforcement investigators, I am aware of the
following facts.

1. On Thursday, September 26, 2019, Harrison County Sheriff’s Office (HCSO) Investigator Justin
Ladner received information from a reliable source of information in reference to a white male, Joshua
COLLINS, accompanied by a black female “Diana” in possession of methamphetamine, heroin and a
black handgun. The source of information related that COLLINS was occupying a hotel room on
Highway 49 in Gulfport, Mississippi near or at the Red Roof Inn under a female’s name of “Diana.” The
source of information advised that COLLINS would also be requesting a late checkout. The information
detailed several other particulars that were validated, leading investigators to comb the area in search of
COLLINS. At approximately 12:55 pm, Drug Enforcement Administration (DEA) Task Force Officer
(TFO) Rob Drace arrived at the Super 8 Hotel located at 9375 Highway 49 in Gulfport, Mississippi. DEA
TFO Drace spoke with the clerk who confirmed that a Diana Smith had recently checked out of the hotel
and did in fact request a late checkout. The clerk then pointed and related that Diana Smith was currently
sitting on the bench outside, in front of the hotel. Investigator Justin Ladner confirmed that COLLINS
was sitting on the bench next to Diana Smith. .

2. Investigators made contact with COLLINS who had several bags within close proximity of his
person. Immediately, COLLINS disassociated himself with a camouflage backpack directly to his left.
Investigators secured the bag for officer safety purposes as information led officers to believe COLLINS
was armed. Additionally, since the bag was unclaimed, it was opened to determine ownership.
Immediately, investigators located a black, Smith & Wesson handgun and a pouch that contained
approximately seventeen (17) grams of methamphetamine. A social security card belonging to COLLINS
was also found in the backpack. COLLINS was then advised of his rights per Miranda and subsequently
admitted that he carried the bag down and claimed ownership of the methamphetamine. COLLINS
further related that the pistol was given to him by a friend and he kept it for protection as he always feared
for his life while moving from hotel to hotel.

3. In a subsequent interview, COLLINS reiterated that the methamphetamine found in his
possession belonged to him and that he is an abuser of the drug consuming at least an “eight ball” or more
of methamphetamine on a daily basis. COLLINS also reiterated that he purchased the pistol from a friend
for protection as he was always moving from hotel to hotel and feared for his life. Additionally,

COLLINS admitted to delivering heroin to two individuals earlier in the week and watched as they began
injecting the heroin.
Case 1:19-mj-00652-RHW Document1 Filed 10/01/19 Page 3 of 4

4, On September 30, 2019, information was received from a proven and reliable, confidential source
identifying COLLINS’ source of supply of the heroin. The confidential source identified COLLINS’
source of supply as “Groove” WILSON, later positively identified as Xzavier Earl Damon WILSON. At
approximately 0800 hours HCSO Investigator Ladner learned that WILSON was at 120 Carson Drive,
Gulfport, MS. Investigator Ladner and other HCSO investigators conducted surveillance on the residence
and observed a black Nissan Altima departing the residence. Investigator Ladner followed behind the
vehicle and observed it following too closely to the vehicle in front. A subsequent traffic stop identified
the driver and sole occupant as the aforementioned WILSON. While speaking with WILSON,
Investigator Ladner detected a strong odor of marijuana emitting from inside the vehicle. A probable
cause search of the vehicle yielded the discovery of a small amount of marijuana, approximately two (02)
ounces of suspected methamphetamine and a Springfield Armory XDS, 45 caliber handgun loaded with
five (05) rounds of 45 caliber ammunition.

5. Based on these facts and circumstances, investigators secured the residence at 120 Carson Drive
and obtained a state issued search warrant. A search of an inoperable Chevrolet Camaro on the property
yielded the discovery of a backpack containing a Romarm/Cugir 7.62x39mm Micro Draco firearm with a
high capacity magazine containing eighteen rounds of Tulammo brand 7.62x39mm ammunition.
Additional rounds of loose ammunition located were one (01) round 7.62x39mm Tulammo ammunition,
seven (07) rounds of 9mm Luger ammunition and one (01) round of Hornaday S&W ammunition. Also
located in the Camaro was a shoebox containing a plastic bowl with approximately three hundred and
eighty-five (385) grams of suspected methamphetamine and a plastic bag containing approximately one
(01) ounce of suspected heroin. The suspected heroin was packaged in a clear plastic sandwich bag. The
sandwich bag was similar to the bags located during the search of WILSON’s vehicle, used to package
the suspected methamphetamine. Investigator Ladner also located uncooked rice grains inside the
shoebox and recalled seeing uncooked rice grains during the search of WILSON’s vehicle. Investigator
Ladner also recalled removing a loose round of 7.62 ammunition from WILSON’s pocket during the
traffic stop, later determined to be the same type recovered from the Camaro.

6. An ATF Interstate Nexus Examiner examined the above mentioned firearms and determined they
were not manufactured in the state of Mississippi. Therefore, the firearms would have moved in or
affected interstate commerce to now be physically located in Mississippi.

7. A subsequent records search by ATF TFO Bryant revealed WILSON is currently on a felony
bond for a state charge of Possession with Intent to Distribute Methamphetamine and Possession with
Intent to Distribute Marijuana. The report of that incident indicated that on May 24, 2019, Gulfport
Police Department conducted a traffic stop, during which WILSON fled the scene on foot, later being
apprehended after a foot pursuit. A probable cause search of the vehicle yielded the discovery of
approximately fifty-three (53) grams of marijuana, thirty (30) grams of methamphetamine, a stolen Glock
26 handgun with a high capacity magazine containing 24 rounds of ammunition, a digital scale and a box
of sandwich bags. All of the items were located inside a backpack located on the rear passenger seat of
the vehicle.

8. The methamphetamine seized from COLLINS field tested positive for methamphetamine. The
substances seized from WILSON field tested positive for methamphetamine, heroin and marijuana.
Case 1:19-mj-00652-RHW Document1 Filed 10/01/19 Page 4 of 4

8. Based upon the foregoing information and my training and experience I believe information has
been presented which supports a request for the issuance of an arrest warrant for JOSHUA COLLINS and
XZAVIER WILSON for violations of Title 18, United States Code Section 924 (c), Possession of a
Firearm in Furtherance of Drug Trafficking and Title 21, United States Code Section 841 (a)(1)
Possession of a Controlled Substance with Intent to Distribute (Methamphetamine and Heroin).

LI) Mot

Wade Bryant
Task Force Officer, US Department of Justice
Alcohol, Tobacco, Firearms & Explosives

3
Sworn and subscribed by me this } day of October, 2019.

Robert H. Walker
United States Magistrate Judge
